Citation Nr: 1112941	
Decision Date: 04/01/11    Archive Date: 04/13/11

DOCKET NO.  09-00 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for patellar chondromalacia of the right knee, to include entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Entitlement to an increased rating for relaxation of the lateral collateral ligament of the left knee with chondromalacia, currently rated as 10 percent disabling, to include entitlement to a TDIU.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION


The Veteran served on active duty from October 1975 to October 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which granted service connection for patellar chondromalacia of the right knee and assigned a 10 percent rating, effective from November 2006, and denied an increased rating for relaxation of the lateral collateral ligament of the left knee.

In a September 2009 rating decision, the RO granted a temporary total rating for the right knee disability based on surgical or other treatment necessitating convalescence from February 2009 through June 2009.  The Veteran testified at a hearing before the undersigned at a Central Office hearing in September 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

At his personal hearing, the Veteran testified that he underwent right knee surgery in February 2009.  Although there are some treatment records dated in the months following the surgery, the Veteran was noted to still be in the healing stage.  There has not been a subsequent VA knee examination.  The Veteran also indicated that he has instability of both knees and uses a cane and knee braces as well as regular cortisone shots to both knees.  In light of the foregoing, the Board finds that the Veteran should be afforded a VA examination to assess the level of severity of both knees.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Since the case is being remanded, the updated treatment records from the Baltimore VA facility should also be obtained.  

The Veteran has stated that he is unemployable as a result of the service-connected knee disabilities.  The United States Court of Appeals for Veterans Claims (Court) has held that, when evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  In this regard, in Rice, the Court determined that there is no freestanding claim for TDIU.  Id. at 451.  Rather, a claim for TDIU is considered part and parcel of the claim for benefits for the underlying disability.  Id. at 453-54.  Therefore, this aspect of the Veteran's claim should be addressed on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran about (1) the information and evidence not of record that is necessary to substantiate a claim for a TDIU; (2) the information and evidence that VA will seek to obtain on his behalf; and (3) the information or evidence that he is expected to provide.  A copy of this notification must be associated with the claims file.

2.  Obtain and associate with the claims file copies of the Veteran's treatment records from the Baltimore VA treatment facility, dated since February 2010.  

3.  Thereafter, schedule the Veteran for a VA examination of his knees.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary studies and tests should be conducted and the VA examiner should review the results of any testing prior to completion of the report.

The examiner should identify all residuals attributable to the Veteran's service-connected patellar chondromalacia of the right knee, and relaxation of the lateral collateral ligament of the left knee with chondromalacia.

The examiner should report the range of motion measurements for the knees, in degrees.

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement should be noted, and whether there is likely to be additional range of motion loss due to any of the following should be addressed:  (1) pain on use, including pain during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner should state whether there is any evidence of recurrent subluxation or lateral instability of either knee, and if so, to what extent.

The examiner must provide an opinion as to whether the Veteran's knee disabilities render him unable to secure or follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by nonservice-connected disabilities are not to be considered.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

4.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Finally, readjudicate the claims on appeal.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2010), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

